 
Exhibit 10.5
 
CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER
 
In connection with the Quarterly Report of NSD Bancorp, Inc. (the “Corporation”)
on Form 10-Q for the period ending September 30, 2002, as filed with the
Securities and Exchange Commission (the “Report”), I, Lloyd G. Gibson, President
and Chief Executive Officer, certify pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002, that:
 

 
1.
 
I have reviewed this quarterly report on Form 10-Q of NSD Bancorp, Inc.

 

 
2.
 
Based on my knowledge, the quarterly report does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements made, in light of the circumstances under which such statements
were made, not misleading with respect to the period covered by this quarterly
report.

 

 
3.
 
Based on my knowledge, the financial statements, and other financial information
included in this quarterly report, fairly present in all material respects the
financial condition, results of operations and cash flows of the registrant as
of, and for, the periods presented in this quarterly report.

 

 
4.
 
The registrant’s other certifying officer and I are responsible for establishing
and maintaining disclosure controls and procedures (as defined in Exchange Act
Rules 13a-14 and 15d-14) for the registrant and we have:

 

 
(a)
 
designed such disclosure controls and procedures to ensure that material
information relating to the registrant, including its consolidated subsidiaries,
is made known to us by others within those entities, particularly during the
period in which this quarterly report is being prepared;

 

 
(b)
 
evaluated the effectiveness of the registrant’s disclosure controls and
procedures as of a date within 90 days prior to the filing date of this
quarterly report (the “Evaluation Date”); and

 

 
(c)
 
presented in this quarterly report our conclusions about the effectiveness of
the disclosure controls and procedures based on our evaluation as of the
Evaluation Date.

 

 
5.
 
The registrant’s other certifying officer and I have disclosed, based on our
most recent evaluation, to the registrant’s auditors and the audit committee of
registrant’s board of directors (or persons performing the equivalent function):

 

 
(a)
 
all significant deficiencies in the design or operation of the internal controls
which could adversely affect the registrant’s ability to record, process,
summarize and report financial data and have identified for the registrant’s
auditors any material weaknesses in internal controls; and

 

 
(b)
 
any fraud, whether or not material, that involves management or other employees
who have a significant role in the registrant’s internal controls.

 

 
6.
 
The registrant’s other certifying officer and I have indicated in this quarterly
report whether or not there were significant changes in internal controls or in
other factors that could significantly affect the internal controls subsequent
to the date of our most recent evaluation, including any corrective actions with
regard to significant deficiencies and material weaknesses.

 
Date:                                                               
  
                                                                              
                                             
    
Lloyd G. Gibson, President and CEO (Principal Executive Officer)